Citation Nr: 0903801	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Nevertheless, in 
December 2008, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny his claim.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.

2.  The veteran does not currently have chloracne (or other 
acneform disease consistent with chloracne).

3.  The veteran's current skin disorder, identified as 
xerosis, is a mere finding and not a disability for 
compensation purposes, and is unrelated to service.  


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service, including as a result of exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2006, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It equally deserves mentioning that the October 2006 letter 
also informed him that a downstream disability rating and 
effective date will be assigned if his underlying claim for 
service connection is eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
The RO also issued the October 2006 VCAA notice letter prior 
to initially adjudicating his claim, the preferred sequence, 
so there was no timing error in the provision of the VCAA 
notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service treatment records (STRs), service 
personnel records, and VA medical records - including an 
etiological opinion regarding the cause of his skin disorder, 
the determinative issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its August 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R.  § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases, including 
chloracne or other acneform disease consistent with 
chloracne, the veteran shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  See 38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era. However, his skin condition, 
diagnosed as xerosis, is not included in the list of diseases 
for which the Secretary of VA, under the Authority of the 
Agent Orange Act of 1991, has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R.§§ 
3.307(d), 3.309(e).  Indeed, an October 2008 VA examination 
report specifically notes that the veteran does not have 
chloracne.  Consequently, service connection for a skin 
disorder on a presumptive basis as a result of Agent Orange 
exposure is not warranted.

Since presumptive service connection based on exposure to 
Agent Orange is not warranted, service connection for a skin 
condition can only be established with proof of actual direct 
causation.  In other words, medical evidence must show that 
the veteran has a skin disorder related to service.  In this 
case, however, no such evidence has been submitted.

The Board first points out that it is unclear whether the 
veteran even has a current diagnosis pertaining to his skin - 
the first essential element under Hickson, supra.  In this 
regard, recent VA medical records document that he has a 
history of xerosis that is currently controlled by lotion.  
But the term xerosis is not a disability but a mere finding 
involving excessive dryness of the skin.  See Dorland's 
Illustrated Medical Dictionary 2070 (30th ed. 2003).  The 
October 2008 VA examination report also failed to identify a 
current diagnosis pertaining to the veteran's skin.  

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen, 7 Vet. App. at 
439.  A mere symptom - such as xerosis or dry skin - without 
a diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000).

But even assuming for discussion purposes that the veteran's 
dry skin can be attributed to a clinical diagnosis, there is 
still no medical evidence of a nexus to service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's STRs show that he was treated in June 1969 for 
a skin condition on his right cheek and right foot, diagnosed 
as ringworm.  This condition apparently resolved, however, as 
the remainder of these records makes no further reference to 
skin problems.  Thus, since a chronic skin condition was not 
identified in service, the STRs provide evidence against the 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In addition, none of the post-service medical records 
indicates that the veteran's xerosis is related to service.  
Indeed, the October 2008 VA examination report includes a 
medical opinion that the veteran's skin condition is not 
etiologically related either to the veteran's military 
service or to any condition or incident of service, and that 
it is specifically not related to Agent Orange exposure.  In 
reaching this opinion, the VA examiner reviewed the veteran's 
claims file, making specific reference to the veteran's 
treatment of ringworm in service.

In light of this medical opinion, which was based on a review 
of the claims file, the Board finds that the competent 
medical evidence of record does not link his current xerosis 
(dry skin) to his active military service, either directly or 
in relation to exposure to Agent Orange in Vietnam.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

In addition to the medical evidence, the Board has also 
considered the veteran's own statements in support of his 
claim.  But the veteran is not competent to attribute his 
complaints of dry skin to chloracne or any other clinical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Instead, he is only competent to report symptoms he may have 
experienced during and since service.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a skin disorder.  As 
such, the benefit-of-the- doubt rule does not apply, and his 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a skin disorder, alleged 
to be the result of exposure to herbicides (the dioxin in 
Agent Orange) in Vietnam, is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


